Title: From Alexander Hamilton to Benjamin Lincoln, 5 November 1793
From: Hamilton, Alexander
To: Lincoln, Benjamin



Treasury Department Novr 5th 1793
Sir

I had prepared an answer to a letter from your Deputy of the 22d of August last, when the late calamity in Philadelphia, and my indisposition caused a temporary interruption in the current business of this Department.
My circular of the 4th of August will have informed you, that prizes brought in, or sent in, by armed vessels, originally fitted out of our ports are not to be admitted to entry.

Prizes brought or sent in by armed vessels ⟨of France, no⟩t of the above description, ought in strictness ⟨to report li⟩ke other vessels within the time prescribed ⟨by the 16⟩ § of the Collection Law; accommodating the nature of the Report to the truth of the case. But as it is desireable as much as possible to avoid nice questions upon Treaties, it is deemed best not to insist upon this Regulation in the cases where those Prizes may choose to depart from the United States without entry; but if they intend to avail themselves of the permission to enter and land their cargoes, they must conform to that regulation; otherwise they ought to be considered as having made their election to depart from the united States; and must either not enter at all or incur the penalties annexed to the neglect of reporting within the time limited.
This instruction however is not to operate retrospectively, and to avoid dispute it will be adviseable to apprize the person having charge of any such vessel upon his first arrival within the District of what is expected in this particular.
With great consideration   I am Sir   Your obedient Servant

Benjamin Lincoln EsqrCollector Boston

